department of the treasury internal_revenue_service washington d c date number release date uilc tl-n-4413-99 cc dom fs p si internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel field service cc dom fs subject research_credit this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend system s t a b c m n o p q r s t u year year year year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure year year year issue whether research performed by t during year year and year was funded research under sec_41 conclusion to the extent of the down payment the payment to t is considered funded and is not eligible for the research_tax_credit with respect to the milestone_payments the payments to t are considered funded and not eligible for the research_tax_credit to the extent t did not retain substantial rights to the research there are insufficient facts to determine if t retained substantial rights to the research facts in year t began research to develop the system in year t formed a wholly owned subsidiary s to own and operate the system immediately thereafter t began soliciting investors in the project to shift the financial risk of the project and provide working_capital in year outside investors purchased shares of s stock such that t's ownership_interest was reduced to a percent in year t entered into contracts to provide for the construction of of the system including a contract with s contract a separate agreement between t and s would provide for the operation and maintenance of the system upon completion of the contract separate agreements were also entered into with other parties for the production of the other components of the system payment under the contract t agreed to design develop produce and deliver in accordance with the terms of the contract the integrated system in exchange s was to pay t a down payment of dollar_figurem by year and separately fixed- price milestone_payments upon t's completion of the milestone s was obligated to make the milestone payment to t only on completion of each milestone as set forth in the contract if t failed to complete a milestone by the scheduled completion date then s was relieved of its obligation to pay until the milestone was completed the cumulative total of the payments provided for under the contract was dollar_figuren termination of contract s could terminate the contract if t did not complete the contract within b months of the scheduled completion date failed to complete a specified milestone or failed to perform any of the contract's material provisions lf s terminated the contract for any of these reasons t was required to deliver hardware some appropriate intellectual_property licenses and technical data for completed milestones t would be paid for completed milestones and would be required to pay the excess costs of having the contract completed by another contractor s could also terminate the contract without cause if the contract was terminated without cause s was required to pay t for completed and partially completed milestones the costs of stopping work and a reasonable profit in no event was t liable to s for an amount in excess of dollar_figureo t could terminate the contract if s failed to make timely payments or failed to perform any obligation required under the contract if the contract was terminated for that reason t was entitled to an immediate payment of dollar_figureo as partial compensation_for lost profits s was required to assign to t all licenses of s to use in any country return to t all documentation and technical data previously delivered to s and pay t for all completed and partially completed milestones and the costs of stopping the work intellectual_property rights ownership and title to copyrights and to computer programs and related documents remained with t or its licensor t granted s a paid up non-exclusive non-transferable license to use solely for t's system the copies of computer programs and related documentation required for the operation of items deliverable under the contract unless the contract was terminated without cause or by default of s except for computer programs and related documentation discussed above s had unlimited right to use duplicate and disclose the information contained in the functional specification that defines the interface and logical and physical protocols necessary for interoperability with the system and the documentation which detailed the operation of the system and actions required to retain its performance characteristics at specific levels and which described the entire operations of the system to the extent any of the written materials were copyrighted s had an unlimited right to make copies of the copyrighted material and to use the copies for any of its purposes without payment of additional compensation to t to the extent t had the authority to grant such right if t did not have such rights it was obligated to attempt to obtain such rights if the obtaining of such rights involved the payment of a fee s was required to reimburse t for the fee except for the items discussed above s did not acquire any rights title or interest in the intellectual_property associated with the design of the system except as negotiated in a license agreement title title to each individual the facility and the was to pass to s except for the facility title to the components of the remained with t while title to the functional specification that defines the interface logical and physical protocols necessary for interoperability with the system remained with t either t or s could release the document to third parties disclosure and use of information all information considered as proprietary information was required to be identified in writing for c years after receiving proprietary information s could use the information only to monitor the progress of the performance of the contract and t could use the information only in the performance of the work specified in the contract both t and s were required to take reasonable efforts to preserve in confidence proprietary information and prevent disclosure to third parties the contract was successfully completed by t during year and the system is operational t incurred research expenses and claimed credits for research activities for the following years at issue in the following amounts research expenses research_credit law and analysis year dollar_figurep dollar_figures year dollar_figureq dollar_figuret year dollar_figurer dollar_figureu a taxpayer is allowed a credit against tax for qualified_research_expenses paid_or_incurred in a trade_or_business sec_41 the amount of the credit is equal to percent of the excess of the taxpayer's qualified_research_expenses for the taxable_year over the base_amount and percent of the taxpayer's basic_research_payments sec_41 qualified_research_expenses include amounts which are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer for in-house research and contract_research_expenses sec_41 qualified_research is research c c c with respect to which expenditures may be treated as expenses under sec_174 which is undertaken for the purpose of discovering information which is technological in nature and the application of which is intended to be useful in the development of a new or improved business_component of the taxpayer and substantially_all of the activities of which constitute elements of a process_of_experimentation for research that relates to a new or improved function performance or reliability or quality and does not relate to style taste cosmetic or seasonal design factors sec_41 d several activities are specifically excluded from the definition of qualified_research including research to the extent funded by grant contract or otherwise by another person sec_41 sec_1_41-5 i contingent on success amounts payable under any agreement that are contingent on the success of the research and thus are considered to be paid for the product or result of the research are not treated as funding sec_1_41-5 the inquiry turns on who bears the research costs upon failure whether the researcher is likely to succeed in performing the project is not relevant fairchild indus lncorp v united we recognize that sec_1_41-5 states that it only applies to pre-1986 tax years however because sec_41 has been reenacted without any change to the funded exclusion to qualified_research we believe that the funded exclusion should have the same interpretation for post-1985 tax years see 42_fedclaims_485 states 71_f3d_868 fed cir rev’g 30_fedclaims_839 because the contractual relationship controls who bears the financial risk of failed research the contract also determines who is entitled to the credit sec_1_41-5 see also sec_1_41-2 the customer may claim the credit only if the agreement requires the customer to pay for the research even if the research is unsuccessful if however the customer need not pay unless the research is successful the customer has paid for the product or result rather than the performance of the research and cannot claim the tax_credit because the customer has assumed no risk fairchild indus lncorp f 3d pincite sec_1_41-5 under the contract t agreed to design develop produce and deliver in accordance with the terms of the contract the integrated system s was obligated to pay t a down payment of dollar_figurem by year the down payment was not contingent on the success of the research accordingly to the extent of the down payment the payment is considered funded and is not eligible for the research_tax_credit s was also obligated to pay separately fixed-price milestone_payments upon t's completion of the milestone as set forth in the contract if t failed to complete a milestone by the scheduled completion date then s was relieved of its obligation to pay until the milestone was completed the contract specifically allowed s to decline payment to t if the research was not successful thus whatever the risk t was bearing s bore none of it because s was liable for payment only when the work line item by item succeeded and was accepted accordingly to the extent of the milestone_payments the payments are contingent on success under sec_1_41-5 to determine if the milestone_payments are considered funded and not eligible for the research_tax_credit a determination must be made as to whether t has substantial rights in the research sec_1_41-5 substantial rights if a taxpayer performing research for another person retains no substantial rights in research under the agreement providing for the research the research is treated as fully funded and no expenses paid_or_incurred by the taxpayer in performing the research are qualified_research_expenses sec_1_41-5 conversely if a taxpayer performing research for another person retains substantial rights in the research under the agreement providing for the research the research is funded to the extent of the payments to which the taxpayer becomes entitled by performing the research sec_1_41-5 the substantial rights requirement is not mentioned in sec_41 but appears in the regulations nevertheless the incorporation of a substantial rights inquiry in sec_1_41-5 is a reasonable construction of the funded exclusion set forth in sec_41 42_fedclaims_485 substantial means more than minimal rights to the research lockheed martin corp fed ct pincite to determine whether the taxpayer retained substantial rights in the research it performed the nature and degree of the rights deemed substantial must be determined lockheed martin corp fed cl pincite sec_1_41-5 if the taxpayer performs research under an agreement that confers on another person the exclusive right to exploit the results of the research the taxpayer is not performing qualified_research because the research is treated as fully funded sec_1_41-5 similarly if the taxpayer must pay for the right to use the results of the research the taxpayer does not retain substantial rights sec_1_41-5 incidental_benefits to the taxpayer from performance of the research do not constitute substantial rights in the research sec_1_41-5 looking to the body of law for determining whether a transfer of rights in a patent is a sale_or_exchange upon which capital_gain or loss should be recognized the court in lockheed martin corp found that the right to prevent unauthorized use or disclosure and the discretion to terminate the transfer of property were substantial rights lockheed martin corp fed ct pincite however whether a retained right is substantial depends on the circumstances and the commercial or practical value of the retained right lockheed martin corp fed ct pincite thus to determine if the milestone_payments are considered funded and not eligible for the research_tax_credit a determination must be made as to whether t has substantial rights in the research sec_1_41-5 case development hazards and other considerations contingent on success the incoming memorandum suggests that to the extent t is in default and required to pay the excess costs of having the contract completed by another contractor the research would not be considered funded we do not agree with this conclusion to the extent t is required to pay such amounts the issue of whether t is entitled to the research_credit can no longer be framed in terms of whether the research is funded research if such a breach were to occur t would not longer be performing research rather it would be potentially financially responsible for the performance of research by another party whether t would be entitled to the credit for such research would depend on the terms of the contract with such party and whether payment to such third party was contingent on its success as no such contract came into existence no determination needs to be made with respect to such a potential outcome furthermore the fact that t might be required to pay for research performed by another contractor does not alter the relationship between t and s t would be paid only for completed milestones accordingly to the extent of the milestone_payments without reduction for the costs associated with a potential breach the payments are contingent on success substantial rights t retained ownership and title to copyrights and in computer programs and related documents except for the system control segment facility title to the components of the space control segment remained with t except for the items discussed below and the system control segment t retained rights title and interest in intellectual_property or other intellectual_property associated with the design of the system it is unclear from the information provided whether t was entitled to exploit the research embodied in such items or had other rights sufficient to establish it had a substantial right in the research except for computer programs and related documentation discussed above s had an unlimited right to use duplicate and disclose the information contained in the functional specification that defines the interface and logical and physical protocols necessary for interoperability with the space system and the documentation which detailed the operation of the space system and actions required to retain its performance characteristics at specific levels and which described the entire operations of the system to the extent any of the written materials were copyrighted s had an unlimited right to use the copies for any of its purposes without payment of additional compensation to t to the extent t had the authority to grant such right with respect to this information from the facts provided s retained rights to such research it is unclear however whether such rights were substantial s received title to each individual space vehicle the system control segment facility and the space operation plan with respect to the functional specification that defines the interface logical and physical protocols necessary for interoperatibility with the space system which remained with t either t or s could release the document to third parties with respect to information identified as proprietary information for c years after receiving proprietary information s could use the information only to monitor the progress of the performance of the contract and t could use the information only in the performance of the work specified in the contract both t and s were required to take reasonable efforts to preserve in confidence proprietary information and prevent disclosure to third parties it is unclear from the information provided what the value of such proprietary information was to t and whether there were any limitations on t's benefitting from the information specifically it is unclear whether while not disclosing the information t could use the information for its own benefit for a purpose other than the system to the extent t could establish it had the right to exploit the information ie the research results t could establish it had a substantial right and such research would not be considered funded in determining whether t had substantial rights to the research results the contract contains little determinative information please call if you have any further questions by harve m lewis chief passthroughs special industries branch field service division
